

115 HR 5367 IH: Protect the Gig Economy Act of 2018
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5367IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Biggs introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend Rule 23 of the Federal Rules of Civil Procedure to protect the gig economy and small businesses that operate in large part through contractor services from the threat of
			 costly class action litigation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect the Gig Economy Act of 2018. 2.Protecting the gig economy from class actionsRule 23(a) of the Federal Rules of Civil Procedure is amended—
 (1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (4) the following:  (5)the claim does not allege the misclassification of employees as independent contractors..
			